

115 S3496 IS: Improving Seniors Access to Quality Benefits Act
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3496IN THE SENATE OF THE UNITED STATESSeptember 25, 2018Mr. Daines (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo direct the Secretary of Health and Human Services to conduct a study and submit a report on the
			 effects of the inclusion of quality increases in the determination of
			 blended benchmark amounts under part C of the Medicare program.
	
 1.Short titleThis Act may be cited as the Improving Seniors Access to Quality Benefits Act. 2.Determination of blended benchmark amount study (a)Sense of CongressIt is the sense of Congress that the inclusion of quality increases in the determination of blended benchmark amounts under section 1853(n)(4) of the Social Security Act (42 U.S.C. 1395w–23(n)(4)) undermines the goal of delivering high-quality care under the Medicare program under title XVIII of such Act.
 (b)Study and reportNot later than one year after the date of enactment of this section, the Secretary of Health and Human Services, in consultation with relevant stakeholders, shall conduct a study and submit to Congress a report on the effects of the inclusion of quality percentage increases under section 1853(o) of such Act in the determination of blended benchmark amounts under section 1853(n)(4) of such Act. Such study and report shall include an analysis of the following:
 (1)The authority of the Secretary to remove such increases from the determination of such amounts. (2)The effects of including such increases in the determination of such amounts on Medicare Advantage organizations (including the effects on any contracts entered into by such organizations).
 (3)The financial impact of including such increases in the determination of such amounts by county. (4)The effects of including such increases in the determination of such amounts on individuals enrolled in a plan under part C of title XVIII of such Act.